WOODSON, J.
This is another appeal growing out of the case of In re Drainage District v. Richardson, just decided, and reported in 237 Mo. 49.
All the questions presented by this appeal are decided either in the Richardson case, or in the case No. 16383, between these same parties, just decided, and reported at 237 Mo. 86.’
For the reasons stated in those cases, the judgment is reversed and the cause remanded for a new trial.
All concur, except Kennish,-J., who dissents, and Graves, J.; who expresses no opinion. -